DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 3, 10-19 and 21-24 are allowed.
The following is an examiner's statement of reasons for allowance: none of the prior art of record fairly teaches a rotating play device comprising the limitations required by independent claims 1 and 21.  Specifically, independent claims are directed to a play device with a central post and framework rotatably mounted to the post and comprising an upper ring.  A lower ring is suspended from the framework by a cords, wherein the lower ring also rotates around the post. During rotation of the framework about the post, the device is configured for one or more children to stand on the lower ring and hold upper ring or sit on the lower ring and hold one or more of the cords, or both.  With respect to claim 1, the spacing of the cords is particularly defined. With respect to claim 21, the lower ring is angled with respect to the upper ring, at rest position, such that the distance between the rings varies.  The claimed arrangements provide diversity in sitting/standing arrangements, allow children of different heights to operate the device and make it easier to generate momentum to rotate. One having ordinary skill in the art would not have found it obvious to modify a traditional rotating play device in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Knudson (US Des. Pat. No D265,611), Ou (US Pub. No. 2014/0000026), and Baker (US Pat. No. 2,860,689).   

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L. Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711